Citation Nr: 1727490	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  08-22 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent from August 10, 2015 for degenerative arthritis of the right shoulder.  

2.  Entitlement to a rating in excess of 20 percent for degenerative disc disease (DDD) of the cervical spine with spasms.

3.  Entitlement to a rating in excess of 20 percent for DDD of the lumbosacral spine. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1981 to April 1987.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction now resides with St. Louis, Missouri RO.  

In May 2016, the Board denied an initial rating in excess of 10 percent prior to August 10, 2015 and granted an increased rating to 20 percent as of that date for degenerative arthritis of the right shoulder.  The Board also remanded the increased rating claims for DDD of the cervical and lumbosacral spines for further evidentiary development.  In an October 2016 rating decision, the Agency of Original Jurisdiction (AOJ) effectuated the Board's grant of an increased rating to 20 percent for degenerative arthritis of the right shoulder, effective August 10, 2015-and also obtained VA medical records and VA examinations in October 2016 to assess the current nature and extent of the DDD of the Veteran's cervical and lumbosacral spine in compliance with the May 2016 remand directives.  

The Veteran appealed the Board's May 2016 decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2016, the Court vacated that portion of the Board's May 2016 decision that denied a disability rating in excess of 20 percent for degenerative arthritis of the right shoulder from August 10, 2015 and remanded the matter to the Board for further consideration pursuant to an October 2016 Joint Motion for Partial Remand (JMPR).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  

REMAND

VA examinations for musculoskeletal conditions must include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing, and if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158 (2016).  With regard to the increased rating claims on appeal, the Veteran was afforded VA examinations in August 2015 (right shoulder) and October 2016 (cervical and lumbosacral spines).  Unfortunately, however, these examinations do not discuss range of motion on active and passive motion, or weight-bearing and nonweight bearing, of the applicable joints.  Accordingly, the increased rating claims on appeal must be remanded and new VA examinations provided to comply with 38 C.F.R. § 4.59, as interpreted in Correia.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance, obtain copies of any pertinent records and add them to the claims file.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2016).

2.  Then, schedule the Veteran for an appropriate VA examination to determine the current severity of the service-connected degenerative arthritis of his right shoulder and the service-connected DDD of his cervical and lumbosacral spine.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  All indicated studies should be completed, including range of motion testing.  All findings must be fully reported.  With respect to the Veteran's right shoulder, cervical spine, and lumbosacral spine, the examiner should address the following:

a)  range of motion testing in active motion and passive motion.  The examiner should also discuss weight-bearing and nonweight-bearing ranges and, as appropriate and if possible, obtain ranges of motion of the opposite undamaged joint.  If such are not applicable, the examiner should state such along with an explanation. 

b)  range of motion loss specifically due to pain and any functional loss during flare-ups.  The examiner is to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be portrayed in terms of degrees of additional range of motion loss due to pain on use or during flare-ups. 

If it is not feasible to provide the degrees in which there is additional loss of motion during flare-ups or repeated use over time or any range of motion testing, then the clinician must provide an adequate explanation as to why.  

c)  effect of the service-connected degenerative arthritis of the Veteran's right shoulder, DDD of his cervical spine, or DDD of his lumbosacral spine on his ability to gain and maintain employment.  

Rationales for all requested opinions must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she should provide a complete explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Finally, readjudicate the issues on appeal-as are listed on the title page of this Remand.  If any of the claims remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

No action is required of the Veteran until he is notified by VA.  However, he is again advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2016).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court are to be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

